. The Subbogate.
This sale has been so irregularly conducted, that I am compelled to vacate it.
The description published of the land sold was incorrect and faulty. Thé sum bid was clearly disproportionate to its value, and at least ten per cent more ought to and may be obtained by a re-sale.
The purchaser is entitled to be repaid his ten per cent deposited, and also the'auctioneer’s fees paid by him.
But I have no power to allow" him any counsel fee on this proceeding, or "on examining the title. It may be a hardship to him, but the allowance of such a fee would be altogether beyond the statutory powers of a Surrogate. .